UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HALA O. MAYERS,                          
                  Plaintiff-Appellant,
                 v.
WASHINGTON ADVENTIST HOSPITAL;

                                         
ADVENTIST HEALTH CARE; FRED
MORGAN, Director of Patient                         No. 01-1467
Financial Services, Adventist Health
Care,
               Defendants-Appellees.
JOHN KARLEY,
                              Movant.
                                         
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                        (CA-99-3549-AW)

                      Submitted: October 31, 2001
                      Decided: November 19, 2001

     Before WILLIAMS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Dennis A. Baird, Silver Spring, Maryland, for Appellant. Frank C.
Gulin, Jeffrey J. Pargament, PILIERO, MAZZA & PARGAMENT,
Washington, D.C., for Appellees.
2            MAYERS v. WASHINGTON ADVENTIST HOSPITAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Hala O. Mayers appeals the district court’s order granting summary
judgment in favor of the Defendants in this employment discrimina-
tion action brought under the Americans with Disabilities Act (ADA).
42 U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 2001). Mayers also
appeals the district court’s ruling dismissing her state law contract
claim. Mayers alleged that she was terminated from her position with
the Washington Adventist Hospital either as a result of disability
stemming from her substantial impairment brought on by her allergy-
induced asthma or because her employers regarded her as disabled
and substantially impaired by her asthma. Mayers argues that either
reason for her termination would violate the ADA and breach her
employment contract with the hospital. The district court ultimately
concluded that Mayers could not demonstrate that she was disabled
under the ADA or that her employers regarded her as disabled. The
court also found that Mayers had not exhausted her reasonable
accommodation claim under the Act and that the Defendants had not
breached Mayers’ "at-will" employment contract. Finding no error in
the district court’s order, we affirm the grant of summary judgment.

   The district court correctly determined that Mayers could not estab-
lish a disability under 42 U.S.C. § 12102(2) because she failed to
demonstrate a substantial limitation to the major life activities of
either breathing, Muller v. Costello, 187 F.3d 298, 314 (2d Cir. 1999)
(citing Sutton v. United Air Lines, Inc., 527 U.S. 471, 482 (1999)), or
working. Webb v. Clyde L. Choate Mental Health & Dev. Ctr., 230
F.3d 991, 997 (7th Cir. 2000). Neither did the district court err in con-
cluding that Mayers failed to create a genuine issue of material fact
with respect to whether her employer regarded her as disabled. Sutton,
527 U.S. at 489. The district court also correctly limited Mayers’ judi-
cial complaint to those allegations contained in her charge before the
EEOC. Evans v. Technologies Applications & Serv. Co., 80 F.3d 954,
             MAYERS v. WASHINGTON ADVENTIST HOSPITAL                 3
962-63 (4th Cir. 1996). Consequently, the court did not err in dismiss-
ing those additional claims as unexhausted. Taylor v. Virginia Union
Univ., 193 F.3d 219, 239 (4th Cir. 1999). Finally, there is no merit
to Mayers’ contention that the employees’ handbook at the hospital
modified her "at-will" employment contract. Zahodnick v. Interna-
tional Bus. Mach. Corp., 135 F.3d 911, 914-15 (4th Cir. 1997). The
district court correctly granted summary judgment in favor of the
Defendants on this claim.

   Accordingly, we affirm the district court’s award of judgment. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED